Case 1:15-cr-00614-SOM Document 265 Filed 04/21/20 Page 1 of 3   PageID #: 1829



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )          CRIM. NO. 15-000614 SOM
                               )
                Plaintiff,     )
                               )          ORDER DENYING MOTION TO
           vs.                 )          RECUSE
                               )
 GREGORY SCHER,                )
                               )
                Defendant.     )
 _____________________________ )

                     ORDER DENYING MOTION TO RECUSE

            Defendant Gregory Scher moves for the recusal of the

 district judge assigned to this case. The motion is denied.1

            As an initial matter, this motion appears to fall under

 28 U.S.C. § 455, which states that a judge “shall disqualify

 himself in any proceeding in which his impartiality might

 reasonably be questioned.”      Unlike 28 U.S.C. § 144, § 455 does

 not preclude the judge who is the subject of a recusal motion

 from ruling on the motion.      Indeed, in the absence of a


            1
              Scher has also filed a notice of appeal. ECF No.
 262. This court nevertheless continues to exercise jurisdiction
 over the case. The notice is facially defective because it
 challenges an interlocutory order. Nascimento v. Dummer, 508
 F.3d 905, 908 (9th Cir. 2007) (“Nascimento’s June 2004 Notice of
 Appeal was defective in that it sought to appeal non-appealable
 orders. Thus we never had jurisdiction over that appeal, and it
 was proper for the Montana district court to begin exercising
 jurisdiction over the case.”); United States v. Garner, 663 F.2d
 834, 837 (9th Cir. 1981) (“Where the deficiency in a notice of
 appeal, by reason of . . . reference to a nonappealable order, is
 clear to the district court, it may disregard the purported
 notice of appeal and proceed with the case, knowing that it has
 not been deprived of jurisdiction.”).
Case 1:15-cr-00614-SOM Document 265 Filed 04/21/20 Page 2 of 3    PageID #: 1830



 prohibition, the Ninth Circuit has “held repeatedly that the

 challenged judge himself should rule on the legal sufficiency of

 a recusal motion in the first instance.”         United States v.

 Studley, 783 F.2d 934, 940 (9th Cir. 1986).         The district judge

 assigned to the case therefore rules on Scher’s recusal motion.

            The only ground for recusal cited by Scher is this

 court’s ruling on his motion to find the government in default.

 ECF Nos. 262, 263.     In that motion, Scher asserted that the

 government was in “default” because it had not filed a response

 to his 28 U.S.C. § 2255 petition by March 11, 2020.             ECF No. 258,

 PageID # 1812.    In an order filed on February 27, 2020, however,

 this court “extend[ed] the Government’s response deadline to the

 petition from March 11, 2020, to April 13, 2020.”          ECF No. 254,

 PageID # 1806.    This court subsequently granted an additional

 extension.    ECF No. 261.    Scher’s motions ignore these scheduling

 orders.

            In any event, the substantive standard on a recusal

 motion is “whether a reasonable person with knowledge of all the

 facts would conclude that the judge’s impartiality might

 reasonably be questioned.”      Pesnell v. Arsenault, 543 F.3d 1038,

 1043 (9th Cir. 2008) (quotation marks and alterations omitted),

 abrogated on other grounds by Simmons v. Himmelreich, 136 S. Ct.

 1843 (2016).    Usually, any alleged bias should stem from an

 extrajudicial source.      That is, as the Supreme Court said in


                                      2
Case 1:15-cr-00614-SOM Document 265 Filed 04/21/20 Page 3 of 3    PageID #: 1831



 Liteky v. United States, 510 U.S. 540, 555 (1994), “judicial

 rulings alone almost never constitute a valid basis for a bias or

 partiality motion.”       Judicial decisions “only in the rarest

 circumstances evidence . . .        a deep-seated favoritism or

 antagonism that would make fair judgment impossible.”             Id.   The

 order challenged by Scher is not one of the rare exceptions to

 that rule.    Accordingly, Scher’s motion is denied.



             IT IS SO ORDERED.

             DATED: Honolulu, Hawaii, April 21, 2020



                                     /s/ Susan Oki Mollway
                                     Susan Oki Mollway
                                     United States District Judge


 United States v. Scher, Crim. No. 15-00614 SOM; ORDER DENYING MOTION TO RECUSE




                                       3
